Citation Nr: 1816823	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-22 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service with the U.S. Army from January 1980 to June 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at an October 2017 Board hearing and a transcript is of record.  The Board notes that Attorney David Huffman previously represented the Veteran.  However, Attorney Huffman is no longer accredited to represent claimants before VA and the Veteran has elected to proceed pro se.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Claims for service connection for an acquired psychiatric disorder were denied by the RO in April 1981, August 1993, and November 2008, and no new and material evidence pertinent to these claims was received by VA within one year from the date that the RO mailed notice of these adverse determinations to the Veteran; the November 2008 rating action was the last final denial as to that issue on any basis before the present attempt to reopen the claim. 

2.  Evidence received since the November 2008 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for an acquired psychiatric disorder.

CONCLUSION OF LAW

The November 2008 rating decision that denied service connection for an acquired psychiatric disorder is final; new and material evidence has been received sufficient to reopen this previously denied and unappealed claim.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  With regard to the claim to reopen the previously denied issue of entitlement to service connection for an acquired psychiatric disorder, the Board is granting in full the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist with respect to this issue is necessary.

Law and Analysis

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In an April 1981, rating decision, the RO essentially denied service connection for nerves (acquired psychiatric disorder) on the basis that it existed prior to the Veteran's period of military service and was not shown to have been aggravated by military service. The April 1981 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  This rating action was the last final denial as to this issue on any basis before the present attempt to reopen the claim.

Rating actions in August 1993 and November 2008, affirmed the denials of service connection on the basis that new and material evidence had not been submitted to reopen the claim.  These rating decisions also became final as no notice of disagreement or new and material evidence was submitted within one year of the dates on which they were issued.  Id.  The November 2008 rating action was the last final denial as to this issue on any basis before the present attempt to reopen the claim. 

However, the evidence received since then is both new and material to the claim.  Such evidence consists of a medical opinion from the Veteran's VA physician who noted the Veteran began having problems in service when an older sister, with whom he was very close, died unexpectedly.  The Veteran was unable to complete his AIT (advanced individual training) requirement and was hospitalized in the mental health unit because of his progressive decline.  This opinion relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating it.  This new evidence, in conjunction with VA's duty to assist, requires reopening.  Shade, 24 Vet. App. at 117.  Accordingly, the claim is reopened, but the Board finds that a remand is necessary for further development.

ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.


REMAND

In light of the Board's finding that the previously denied claim of service connection for an acquired psychiatric disorder is reopened, the underlying issue must be considered on a de novo basis.  Although the Veteran contends his psychiatric symptoms had their onset during his military service, the evidence of record suggests they existed prior to service.

At the October 2017 Board hearing, the Veteran testified that prior to service he was briefly hospitalized after someone "slipped LSD" on him when he was 16, but had no problems during basic training.  However, about two weeks into his AIT, his sister died and he was allowed to go home, but when he returned he suffered a nervous breakdown and was hospitalized and medicated.  He stated that during his hospitalization he was given the choice to stay in the military or get out.  He testified that although he decided to leave, he believed that because he was still in the hospital on medication, he was not in the right state of mind to make such a decision.  

Service treatment records document the Veteran's psychiatric admission for a psychotic episode/bizarre behavior in March 1980.  He was subsequently found medically unfit for duty due to severe bipolar affective disorder, manic; treated and improved, that existed prior to service and was not aggravated by service.  See March 1980 narrative summary of Medical Board proceedings.

The Board notes that, despite the Medical Board findings, the clinical evaluation portion of the Veteran's December 1979 enlistment physical indicates that there were no psychiatric abnormalities at the time he was examined, accepted, and enrolled for service, and there are no medical records dated prior to service documenting a preexisting psychiatric impairment.  Only conditions recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  As a result, despite any suggestions to the contrary, the Board must presume that no psychiatric disorder existed when the Veteran entered active duty.  

There is no medical opinion of record that addresses whether there is clear and unmistakable evidence that a preexisting psychiatric disorder was permanently worsened beyond its natural progression during service.  For this reason, the Board finds that VA examination would be helpful in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination.  The electronic claims file should be made available for review in connection with this examination.  Any medically indicated testing should be accomplished.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).  The examiner must address any diagnoses already of record and offer an opinion even if a specific diagnosis has resolved (as the requirement for a current disability for VA purposes is met when the Veteran has a diagnosis such that he based his claim on the same, or had it during the pendency of the claim).  If any previously rendered diagnosis was later corrected to reflect a more accurate diagnosis, the examiner should state the same.

(a) The examiner must indicate whether any diagnosed psychiatric disorder, to include bipolar affective disorder and schizophrenia, clearly and unmistakably existed prior to service entrance in December 1979.  If so, identify the disorder and discuss the evidence supporting such preexistence.  The examiner should carefully consider the objective medical findings in the service treatment records.

(b) If the identified psychiatric disorder clearly and unmistakably preexisted service, was it also, clearly and unmistakably, NOT aggravated (permanently worsened) by service.  The examiner should indicate whether the March 1980 Medical Board findings represent a worsening of the Veteran's diagnosed psychiatric disorder beyond its natural progression.  If not, he/she should explicitly indicate so and provide an appropriate explanation.  

(c) If a psychiatric disorder did NOT pre-exist the Veteran's military service, provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's identified psychiatric disorder is causally related to his military service.  The examiner should address the Veteran's in-service hospitalization as the possible onset of, or precursor to, any current psychiatric disorder during service. 

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

2.  After the above action is completed, if the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


